           Case 1:18-cv-05845-SCJ Document 9 Filed 03/11/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION
Peace Njoku, individually and on behalf   )
of all others similarly situated,         )
                                          )
                       Plaintiff,         )
                                          ) Civil Action
v.                                        )
                                          ) No.: 1:18-cv-05845-SCJ
Univar USA Inc.,                          )
                                          )
                       Defendant.         )
                                          )

                                    ORDER

        Upon review of the Parties’ Joint Motion for Entry of Consent Order for

Arbitration, whereby the Parties have expressed their agreement to submit the

matter presently before the Court to arbitration, it is hereby ORDERED that this

case is dismissed with prejudice so that the Parties may arbitrate this matter. This

Consent Order is without any admission by any Party.

        So ORDERED this _____
                         11th day of March, 2019.
                                       s/Steve C. Jones
                                      HONORABLE STEVE C. JONES
                                      UNITED STATES DISTRICT JUDGE




ACTIVE 40651569v2
